             Case 2:07-cv-02513-GMS Document 2610-2 Filed 03/10/21 Page 1 of 3



 1   Cecillia D. Wang (pro hac vice)                          Victoria Lopez (AZ 330042)
 2
     ACLU FOUNDATION                                          Christine Wee (AZ 028535)
     39 Drumm St.                                             Casey Arellano (AZ 031242)
 3   San Francisco, CA 94111                                  ACLU Foundation of Arizona
     Telephone: + 1 (415) 343-0775                            3707 North 7th Street, Suite 235
 4   Facsimile: + 1 (415) 395-0950                            Phoenix, AZ 85014
 5   Email: cwang@aclu.org                                    Telephone: (602) 650-1854
                                                              Email: vlopez@acluaz.org
 6   Stanley Young (pro hac vice)                             Email: cwee@acluaz.org
     COVINGTON & BURLING LLP                                  Email: carellano@acluaz.org
 7
     3000 El Camino Real
 8   5 Palo Alto Square, 10th Floor                           Adrian Hernandez (pro hac vice)
     Palo Alto, California 94306                              MALDEF
 9   Telephone: + 1 (650) 632-4704                            634 S. Spring St., 11th Floor
10   Facsimile: + 1 (650) 632-4804                            Los Angeles, CA 90014
     Email: syoung@cov.com                                    Telephone: (213) 629-2512
11                                                            Email: ahernandez@maldef.org
     Hannah Chartoff (pro hac vice)
12
     Amy Heath (pro hac vice)
13   COVINGTON & BURLING LLP
     Salesforce Tower
14   415 Mission Street, Suite 5400
15   San Francisco, California 94105-2533
     Telephone: + 1 (415) 591-6000
16   Facsimile: + 1 (415) 591-6091
     Email: hchartoff@cov.com
17
     Email: aheath@cov.com
18
     Attorneys for Plaintiffs
19   (Attorneys for the United States listed on next page)
20                                  UNITED STATES DISTRICT COURT
21                                   FOR THE DISTRICT OF ARIZONA
22                                                              Civil Case No.: 2:07-cv-2513-PHX-GMS
      Manuel de Jesus Ortega Melendres, et al.,
23
              Plaintiffs,                                       DECLARATION OF CASEY
24
                                                                ARELLANO IN SUPPORT OF
25     and                                                      PLAINTIFFS’ AND UNITED STATES’
                                                                MEMORANDUM OF LAW AND
26     United States of America
                                                                FACTS RE CONTEMPT
27                              Plaintiff-Intervenor,
                                                                PROCEEDINGS AND REQUEST FOR
                                                                ORDER TO SHOW CAUSE
28


      DECLARATION OF CASEY ARELLANO IN SUPPORT OF PLAINTIFFS’ AND UNITED STATES’ MEMORANDUM OF LAW AND FACTS RE
                             CONTEMPT PROCEEDINGS AND REQUEST FOR ORDER TO SHOW CAUSE
           Case 2:07-cv-02513-GMS Document 2610-2 Filed 03/10/21 Page 2 of 3



 1           v.
 2
      Paul Penzone, Sheriff, et al.,
 3
             Defendants.
 4

 5

 6   Attorneys for the United States:
 7   Pamela S. Karlan
     Principal Deputy Assistant Attorney General
 8   Steven H. Rosenbaum (NY Bar No. 1901958)
 9
     Cynthia Coe (DC Bar No. 438792)
     Maureen Johnston (WA Bar No. 50037)
10   Nancy Glass (DC Bar No. 995831)
     Beatriz Aguirre (NV Bar No. 14816)
11   U.S. Department of Justice, Civil Rights Division
12   Special Litigation Section
     150 M. Street NE, 10th Floor,
13   Washington, D.C. 20002
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
      DECLARATION OF CASEY ARELLANO IN SUPPORT OF PLAINTIFFS’ AND UNITED STATES’ MEMORANDUM OF LAW AND FACTS RE
                             CONTEMPT PROCEEDINGS AND REQUEST FOR ORDER TO SHOW CAUSE
           Case 2:07-cv-02513-GMS Document 2610-2 Filed 03/10/21 Page 3 of 3



 1                              DECLARATION OF CASEY ARELLANO
 2   I, Casey Arellano, declare as follows:
 3          1.     I am an attorney at the ACLU Foundation of Arizona. This declaration is offered
 4   in support of Plaintiffs’ and United States’ Memorandum of Law and Facts Re Contempt
 5   Proceedings and Request for Order to Show Cause.
 6          2.     Attached as Exhibit 1 is a true and correct copy of a July 10, 2020 letter from
 7   Monitor Robert S. Warshaw (“Monitor Warshaw”) to Sheriff Paul Penzone.
 8          3.     Attached as Exhibit 2 is a true and correct copy of a February 3, 2021 email from
 9   Nancy Glass, counsel for the United States, to Monitor Warshaw and Ann Scheel.
10          4.     Attached as Exhibit 3 is a true and correct copy of a November 25, 2020 email
11   from Kimberly Friday, counsel for Maricopa County Sheriff’s Office (“MCSO”), to Plaintiffs
12   and the United States.
13          5.     Attached as Exhibit 4 is a true and correct copy of a December 2, 2020 email
14   from Cecilia Wang, counsel for Plaintiffs, to MCSO and the United States.
15          6.     Attached as Exhibit 5 is a true and correct copy of a November 16, 2020 letter
16   from Maureen Johnston, counsel for the United States, to MCSO and Plaintiffs.
17          7.     Attached as Exhibit 6 is a true and correct copy of a December 4, 2020 email
18   from Nancy Glass to Plaintiffs and MCSO.
19          8.     Attached as Exhibit 7 is a true and correct copy of an email from the Community
20   Advisory Board to Sheriff Penzone.
21          I declare under penalty of perjury that the foregoing is true and correct.
22          Executed on March 10, 2021, at Phoenix, AZ.
23

24
                                                              ____________________
25                                                            CASEY ARELLANO
26

27

28

                                                         3
      DECLARATION OF CASEY ARELLANO IN SUPPORT OF PLAINTIFFS’ AND UNITED STATES’ MEMORANDUM OF LAW AND FACTS RE
                             CONTEMPT PROCEEDINGS AND REQUEST FOR ORDER TO SHOW CAUSE
